Citation Nr: 1628306	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-07 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the appellant's annual countable income exceeds the applicable Maximum Annual Pension Rate for a surviving spouse without dependent children, as would preclude receipt of Department of Veterans Affairs death pension benefits, for the time period from February 1, 2011.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.  He died in December 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision rendered by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  Jurisdiction has since been transferred to the VA Regional Office in Indianapolis, Indiana.

The Board also observes the appellant had originally requested a hearing before a Veterans Law Judge as part of her appeal.  However, she later withdrew her hearing request in a March 2015 statement.  38 C.F.R. §§ 20.702, 20.704 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the electronic claims file reveals that further development is warranted.

After receipt of the appellant's claim in January 2011, an October 2011 VA Pension Center letter decision originally granted entitlement to VA improved death pension benefits, effective December 1, 2010, payable from January 1, 2011.  In the notice letter, the Pension Center also terminated the appellant's VA death pension benefits, effective February 1, 2011, stating that the evidence of record demonstrated that her countable income, exceeded the Maximum Annual Pension Rate (MAPR) from that date.

Based on a comprehensive review of the record, the Board has determined that the AOJ has not addressed whether the appellant's annual countable income in the subsequent years of the pending appeal exceeded the applicable MAPR for each year, such as would preclude receipt of VA death pension benefits.  On remand, the AOJ should request that the appellant complete updated Improved Pension Eligibility Verification and Medical Expense Reports to assist in adequately determining her eligibility for VA death pension benefits for the entire appeal period.  The AOJ must also make additional inquires to the Social Security Administration (SSA) to obtain information as to the credited monthly benefit payments made to the appellant for the subsequent years of the pending appeal, from 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must contact the appellant and offer her the opportunity to identify or submit additional pertinent evidence in support of her claim.  Regardless of her response, the AOJ must provide the appellant with the following forms to obtain updated income and unreimbursed medical expenses information for each annualized time period from 2012 to the present.

a. VA Form 21-0518-1, Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)

*The record currently lacks such reports covering the annualized periods from 2012 to the present.

b. Eligibility Verification Report Instructions

c. VA Form 21-8416, Medical Expense Report

 *The record currently lacks evidence of medical expenses for the annualized periods of 2012 to the present.

The AOJ must request that the appellant complete and submit these forms prior to the readjudication of her claim for VA death pension benefits.
 
2.  The AOJ must make additional inquiries to SSA to obtain information as to the amounts of credited monthly benefits paid to the appellant from 2012 to the present.
 
3.  Following completion of the above actions, the AOJ should conduct any further development deemed necessary, then readjudicate the appellant's claim, in light of all additional evidence received.  The AOJ must specifically address whether the appellant's annual countable income in the subsequent years of the pending appeal, from 2012 to the present, exceeded the applicable MAPR so as to preclude receipt of VA death pension benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant, and she must be afforded an adequate opportunity to respond.  Thereafter, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


